

113 S1573 IS: Military Family Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1573IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Tester (for himself, Mr. Heller, Mr. Begich, Mr. Blumenthal, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the
		  payment of temporary compensation to a surviving spouse of a veteran  upon the death of the
		  veteran, and for other purposes.1.Short titleThis Act may be cited as the Military Family Relief Act.2.Authorization for temporary
			 payment of dependency and indemnity compensation or death pension upon the
			 death of a veteran(a)Temporary
			 dependency and indemnity compensationSection 1318 of title 38,
			 United States Code, is amended—(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting
			 after subsection (c) the following new subsection (d):(d)(1)Notwithstanding
				subsection (b) and section 5101(a)(1) of this title and subject to paragraphs
				(2) and (3), the Secretary may pay temporary dependency and indemnity compensation under
				this chapter to an individual described in paragraph (2) without regard to whether that individual has submitted a claim for such compensation if, at the time of the death
				of the veteran, the veteran was in receipt of or entitled to receive (or but
				for the receipt of retired or retirement pay
				was entitled to receive) compensation for a service-connected disability
				continuously rated as total for not less than one year immediately preceding
				the death of the veteran.(2)An individual described in this paragraph is an individual determined by the Secretary, based on evidence in the file of the deceased veteran on the date of the death of the veteran, to be the surviving spouse of the deceased veteran.(3)Any compensation
				paid under this subsection shall be made for a period not to exceed six months
				beginning on the first day of the month in which the veteran died.(4)No individual may receive
				compensation under this subsection and receive during the same period—(A)dependency and
				indemnity compensation under any other provision of this title; or(B)pension under
				section 1541 of this
				title, except as provided in subsection (h)(5) of that section..(b)Temporary
			 pensionSection 1541 of such title is
			 amended—(1)by redesignating
			 subsection (h) as subsection (i); and(2)by inserting
			 after subsection (g) the following new subsection (h):(h)(1)Notwithstanding section
				5101(a)(1) of this title, the Secretary may pay pension at the monthly rate of
				1/12 of the annual rate specified in subsection (b) to an individual described in paragraph (2) without regard to whether the individual has submitted a claim
				for such pension if, at the time of the death of the veteran, the veteran was
				in receipt of pension under section 1513 or 1521 of this title as a married
				veteran based on the marriage of the veteran to the individual.(2)An individual described in this paragraph is an individual determined by the Secretary, based on evidence in the file of the deceased veteran on the date of the death of the veteran, to be the surviving spouse of the deceased veteran.(3)Any pension paid under this
				subsection shall be made for a period not to exceed six months beginning on the
				first day of the month in which the veteran died.(4)Pension
				authorized by this subsection shall be paid without regard to the annual income
				and net worth of the individual.(5)If an individual who is paid
				pension under this subsection is entitled to pension under another
				provision of this chapter or to dependency and indemnity compensation under
				chapter 13 of this title for the period for which the individual was paid
				pension under this subsection or any part of that period, the individual shall
				be paid pension under such other provision of this chapter or dependency and
				indemnity compensation under chapter 13 of this title for that period in the amount by which
				the pension or compensation to which the individual is entitled
				exceeds the amount of pension paid under this section for that
				period..(c)Conforming
			 amendmentSection 5101(a)(1) of title 38, United States Code, is
			 amended by striking A specific claim and inserting Except
			 as otherwise provided in this title, a specific
			 claim.